McHUGH, Justice,
dissenting:
I understand the goal of the majority in this case. Most West Virginians are aware of the fiscal plight of our State. That understanding and awareness, however, does not excuse the breaking of constitutional barriers as has been done in the majority’s opinion. Often in our quest to obtain an immediate alleviation to our woes, we lose our long-term perspective. This, I fear, is the dilemma of accepting the short-term palliative being offered by the legislative and executive branches of our state government in circumventing the stringent requirements of art. X, § 4 of the West Virginia Constitution. Acquiescence by a majority of this Court has made such action possible. Generations of West Virginians which follow us will bear the burdens of our “pass along” concept of management of government finances. This “pass along” concept was the very evil sought to be precluded by art. X, §§ 4 and 5 of our Constitution, which were adopted in 1863 and readopted in 1872.
The history of art. X, § 4 of the West Virginia Constitution indicates that the constitutional framers were very concerned with limiting the debt to be contracted by the State, the circumstances under which it would be permissible to incur a debt without constitutional amendment, and payment of a debt. 1 Debates and Proceedings of the First Constitutional Convention of West Virginia 1861-1863, at 59, 547-48; 2 Id., at 159-60; 3 Id., at 127-35, 878. “[T]he question is whether our government is going into a system of large expenditures by the State to run up a debt and inflict burdens on this people that they must stagger under for the next three or four generations in order to obtain them.” 3 Id., at 131 (Delegate Van Winkle).
The majority opinion relies upon the exception in W.Va. Const, art. X, § 4 which allows the State to contract a debt “to redeem a previous liability of the State[.]” The meaning of this language was set forth in Dickinson v. Talbott, 114 W.Va. 1, 170 S.E. 425 (1933). Syllabus points 1 and 4 of Dickinson clearly limit the meaning of “a previous liability of the State” to indebtedness incident to casual deficits in state revenues as ascertained and declared by the legislature. There has been no such declaration here. The majority accepts the logic of Dickinson v. Talbott, but rejects the premise. The authorization of the funding scheme in this case to finance revenue bonds “to redeem a previous liability of the State” is clearly unconstitutional by any reasonable interpretation. In lieu of the legislature declaring a casual deficit, a constitutional amendment authorizing such action would be the appropriate alternative.
Footnote number 6 of the majority opinion “point[s] out that this case presents an extraordinary set of facts that are unlikely to be repeated.” The same “unusual emergency” rhetoric appears in Dickinson v. Talbott, 114 W.Va. at 8, 170 S.E. at 429. The optimism of the majority opinion may be short-lived.
In an admittedly difficult predicament, what a majority of this Court has done in this case is to “bail out” the legislative and executive branches of state government. Those branches have well defined constitutional duties in relation to the fiscal affairs •of our State. A competent entrepreneur looks beyond the immediate “cash flow” needs. Similarly, those in control of state government finances must not yield to the temptation of taking a bite from the apple without understanding the long-term consequences.
Primarily, for these reasons I dissent.
McGRAW, C.J., joins in this dissent and reserves the right to file a further dissenting opinion.